Shaw, C. J.
Debt upon a recognizance, entered into by the defendant and two others, before a justice of the peace, conditioned to enter a case then pending before said justice, and-removed to the next court of common pleas, at the re quest of the defendant; the title to real estate having been brought in question. It was described, in said condition, to be an action of said Benedict and Merrick against Benaiah Morse, brought before said justice, “ to eject the said Morse from certain premises described in the complaint in said action,” and further conditioned to pay all rents then due to said Benedict and Merrick, and all intervening rent, damages and costs, and to do and receive, &c. At the trial, several objections were *186taken by the defendant, which, being overruled, are now brought up by a bill of exceptions.
1. It was objected that this recognizance had never become a record of the court of common pleas. This appears to us to be founded in a mistaken view of the course of practice in such cases, and is not warranted by the facts as they appear on the record. The case, in which this recognizance was taken, was seasonably entered in the court of common pleas, by the clerk, by placing the title of the cause on his docket. It was the duty of the defendant to enter the case at that court, and he did so; and this necessarily carried with it all the papers from the justice’s court necessary to the prosecution of the cause, and of course it included the recognizance. If the file of papers was not actually delivered, at that time, to the clerk of the court, they were subject to the control of the court, and might be ordered in at any time, and, when actually filed, would be considered as filed nunc pro tunc. The papers, when so filed, are part of the record, within the meaning of the law. It is not necessary that matters should be entered at large on the books of the court, to be a record. The dockets and files constitute the record, until it can be made up in form, by the proper recording officer. Pruden v. Alden, 23 Pick. 184. The entry of the action in the common pleas carries with it all the papers, including the recognizance, returnable to that court, and they become a record of that court. The papers may be brought in for use, when wanted for use, as in other cases, where the common practice is for the attorney oof the appellant to keep the custody of the copies, until the trial, or until wanted for use.
2. It is further objected that it does not appear that the proceeding before the magistrate was a proceeding under the landlord and tenant act, viz. Rev. Sts. c. 104. In ordinary cases, founded on a general statute, it is not necessary to cite the statute, or refer to it in terms; it is sufficient to state such facts and such a case as falls clearly under the statute. But a fortiori is it not necessary under this statute; because the statute itself, § 4, prescribes a simple form of proceeding It *187provides that the plaintiff may take, from a justice of the peace, a writ in the form used for an original summons, summoning the defendant to answer the plaintiff, “ for that the defendant is in possession of the lands or tenements in question, which he holds unlawfully and against the right of the plaintiff; and no other declaration shall be required.” Here the case is described as an action, brought before a justice of the peace by the present plaintiffs against the defendant, to eject him from certain premises. This describes, in language sufficiently intelligible, a proceeding under Rev. Sts. c. 104, and shows that the magistrate had jurisdiction and authority to take the recognizance.
The case of Commonwealth v. Baird, 9 Met. 407, was cited as an authority for the defendant. In that case', the recognizance was not returned to the court, before which the defendant was bound to appear, and therefore never became a record of that court. No scire facias would lie on it in the court of common pleas, because it was not returnable to that court, and had not become a record of that court, by appeal or otherwise, and could not so become, because not returned to the court or magistrate before whom the party bailed was bound to appear. In the case at bar, the recognizance was returnable to the court of common pleas, is in fact returned there, and become a record of that court.

Exceptions overruled.